UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10- Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER 001-34850 PRIMO WATER CORPORATION (Exact name of registrant as specified in its charter) Delaware 30-0278688 (State of incorporation) (I.R.S. Employer Identification No.) 101 North Cherry Street, Suite 501, Winston-Salem, NC (Address of principal executive office) (Zip code) (336) 331-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☑No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act . Large accelerated filer☐ Accelerated filer☑ Non-accelerated filer☐ (Do not check if smaller reporting company) Smaller reporting company☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes☐No ☑ As of May 5, 2017, there were 29,885,844 shares of our Common Stock, par value $0.001 per share, outstanding. PRIMO WATER CORPORATION FORM 10-Q FOR THE THREE MONTHS ENDED MARCH 31, 2017 INDEX PART 1. Financial Information Page number Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Income 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II. Other Information Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signatures 27 PARTI – FINANCIAL INFORMATION Item 1. Financial Statements PRIMO WATER CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, exceptpar value information) March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ 6,316 $ 15,586 Accounts receivable, net 13,572 14,121 Inventories 8,391 6,182 Prepaid expenses and other current assets 3,732 3,086 Total current assets 32,011 38,975 Bottles, net 4,279 4,152 Property and equipment, net 104,980 100,331 Intangible assets, net 148,265 149,457 Goodwill 90,293 91,709 Investment in Glacier securities ($3,817 available-for-sale, at fair value) 6,446 6,408 Other assets 353 Total assets $ $ 391,385 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 16,379 $ 13,788 Accrued expenses and other current liabilities 15,981 16,922 Current portion of long-term debt and capital leases 3,475 2,183 Total current liabilities 35,835 32,893 Long-term debt and capital leases, net of current portion and debt issuance costs 272,026 270,264 Deferred tax liability, net 13,793 13,607 Warrant liability – 8,180 Other long-term liabilities 2,062 2,069 Total liabilities 323,716 327,013 Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value - 10,000 shares authorized, none issued and outstanding – – Common stock, $0.001 par value - 70,000 shares authorized, 29,785 and 29,305 shares issued and outstanding at March 31, 2017 and December 31, 2016, respectively 30 29 Additional paid-in capital 324,746 325,779 Common stock warrants 18,892 7,492 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity 63,006 64,372 Total liabilities and stockholders’ equity $ 386,722 $ 391,385 The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 PRIMO WATER CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Three months ended March 31, Net sales $ 60,737 $ 32,296 Operating costs and expenses: Cost of sales 42,814 22,947 Selling, general and administrative expenses 10,544 5,028 Non-recurring and acquisition-related costs 4,448 207 Depreciation and amortization 6,391 2,408 (Gain) loss on disposal and impairment of property and equipment (6 ) 193 Total operating costs and expenses 64,191 30,783 (Loss) income from operations ) 1,513 Interest expense, net 5,002 471 Change in fair value of warrant liability 3,220 – (Loss) income from continuing operations before income taxes ) 1,042 Provision for income taxes 186 – (Loss) income from continuing operations ) 1,042 Loss from discontinued operations – ) Net (loss) income $ ) $ 1,031 Basic (loss) earnings per common share: (Loss) income from continuing operations $ ) $ 0.04 Loss from discontinued operations – – Net (loss) income $ ) $ 0.04 Diluted (loss) earnings per common share: (Loss) income from continuing operations $ ) $ 0.04 Loss from discontinued operations – – Net (loss) income $ ) $ 0.04 Weighted average shares used in computing (loss) earnings per share: Basic 32,364 26,462 Diluted 32,364 29,211 The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 PRIMO WATER CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (In thousands) Three months ended March 31, Net (loss) income $ ) $ 1,031 Other comprehensive income: Unrealized gain on investment in Glacier securities 38 – Foreign currency translation adjustments, net 90 185 Total other comprehensive income 128 185 Comprehensive (loss) income $ ) $ 1,216 The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 PRIMO WATER CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, Cash flows from operating activities: Net (loss) income $ ) $ 1,031 Less: Loss from discontinued operations – ) (Loss) income from continuing operations ) 1,042 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization 6,391 2,408 (Gain) loss on disposal and impairment of property and equipment (6 ) 193 Stock-based compensation expense 2,335 560 Non-cash interest (income) expense ) 28 Change in fair value of warrant liability 3,220 – Deferred income tax expense 186 – Realized foreign currency exchange loss (gain) and other, net 35 ) Changes in operating assets and liabilities: Accounts receivable 519 ) Inventories ) 2,237 Prepaid expenses and other assets ) ) Accounts payable 2,618 1,031 Accrued expenses and other liabilities ) ) Net cash provided by operating activities 47 2,715 Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of bottles, net of disposals ) ) Proceeds from the sale of property and equipment 11 3 Additions to intangible assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings under prior Revolving Credit Facility – 8,600 Payments under prior Revolving Credit Facility – ) Payments under prior Term loans ) – Note payable and capital lease payments ) ) Stock option and employee stock purchase activity and other, net ) ) Debt issuance costs and other ) – Net cash (used in) provided by financing activities ) 75 Cash used in operating activities of discontinued operations – ) Effect of exchange rate changes on cash and cash equivalents 29 81 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year 15,586 1,826 Cash and cash equivalents, end of period $ 6,316 $ 1,143 The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 6 PRIMO WATER CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (In thousands, except per share amounts) 1. Description of Business and Significant Accounting Policies Business Primo Water Corporation (together with its consolidated subsidiaries, “Primo,” “we,” “our,” “us,” or “the Company”) is North America’s leading single source provider of multi-gallon purified bottled water, self-service refill water and water dispensers sold through major retailers in the United States and Canada. Unaudited Interim Financial Information The accompanying interim condensed consolidated financial statements and notes have been prepared in accordance with our accounting practices described in our audited consolidated financial statements as of and for the year ended December 31, 2016. In the opinion of management, the unaudited interim condensed consolidated financial statements included herein contain all adjustments necessary to present fairly our financial position, results of operations and cash flows for the periods indicated.Such adjustments, other than nonrecurring adjustments that have been separately disclosed, are of a normal, recurring nature. The operating results for interim periods are not necessarily indicative of results to be expected for a full year or future interim periods. The unaudited interim condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes as of and for the year ended December 31, 2016 as filed on Form 10-K. The accompanying interim condensed consolidated financial statements are presented in accordance with the rules and regulations of the Securities and Exchange Commission (the “SEC”) and, accordingly, do not include all the disclosures required by generally accepted accounting principles in the United States (“U.S. GAAP”) with respect to annual audited financial statements. Significant accounting policies are summarized in our 2016 Form 10-K. Recent Accounting Pronouncements In March 2016, the FASB issued ASU 2016-09, Compensation-Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting, which simplifies several aspects of the accounting for share-based payment award transactions including the income tax consequences, the classification of awards as either equity or liabilities, and the classification on the statement of cash flows. The update is effective for fiscal years beginning after December 15, 2016 and interim periods within those annual periods. We adopted this guidance in the first quarter of fiscal year 2017. On a prospective basis, excess tax benefits recognized on stock-based compensation expense were reflected as a component of the provision for income taxes. We have also elected to estimate the forfeiture rate as it applies to awards that are expected to vest. The result of this adoption did not have a material impact to the consolidated financial statements. In February 2016, the FASB issued ASU 2016-02, Leases (Topic 842) , requiring lessees to recognize for all leases (with the exception of short-term leases) at the commencement date: (1) a lease liability, which is a lessee’s obligation to make lease payments arising from a lease, measured on a discounted basis, and (2) a right-of-use (“ROU”) asset, which is an asset that represents the lessee’s right to use, or control the use of, a specified asset for the lease term. The update is effective for fiscal years beginning after December 15, 2019, and interim periods within fiscal years beginning after December 15, 2020. We currently anticipate that upon adoption of the new standard, ROU assets and lease liabilities will be recognized in amounts that will be material to the consolidated balance sheets. In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers (Topic 606) which supersedes existing revenue recognition requirements in U.S. GAAP. The updated guidance requires that an entity recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. To achieve that core principle, the guidance establishes a five-step approach for the recognition of revenue. In March, April, May and December 2016, the FASB issued further guidance to provide clarity regarding principal versus agent considerations, the identification of performance obligations and certain other matters. The updates are currently effective for annual reporting periods beginning after December 15, 2017, including interim periods within that reporting period. We are currently in the initial stages of evaluating the provisions of the new standard and its potential impact on the Company’s revenue contracts by comparing our current accounting policies and practices to the requirements of the new standard, and identifying potential differences that would result from applying the new standard to our contracts. 7 2. Glacier Acquisition On December 12, 2016, we completed the acquisition by merger (the “Acquisition”) of Glacier Water Services, Inc. (“Glacier”), the leading provider of high-quality drinking water dispensed to consumers through self-service water machines located at supermarkets and other retail locations. We believe that the Acquisition will diversify our retailer and financial concentration, create operational and shared services synergies and create cross-selling opportunities with retailers and consumers. Aggregate consideration in connection with the Acquisition was $200,220, consisting of a combination of cash, Primo common stock, the retirement or assumption of indebtedness and minority interests, and warrants to purchase shares of Primo common stock as outlined below. We financed the transaction through a combination of cash-on-hand and borrowings under the Goldman Credit Facility (see “Note 3 – Debt and Capital Leases, net of Debt Issuance Costs”). Operations of the acquired entity are included in the condensed consolidated statement of operations from the acquisition date. We incurred fees and expenses related to the Acquisition of $1,828 during the three months ended March 31, 2017. A summary of the consideration paid is as follows: Aggregate consideration: Cash consideration $ 49,397 Common stock issued 36,767 Warrants issued 8,420 Extinguishment of debt 64,658 Noncontrolling interest retired 40,978 Purchase price $ 200,220 During the three months ended March 31, 2017, we obtained additional information regarding the fair value of certain acquired property and equipment, capital leases, and accrued expenses based on facts that existed at the date of acquisition. We have recast the fair value of certain acquired property and equipment, and accrued expenses via a measurement period adjustment as follows: Purchase Pric e Allocation Measurement Period Adjustment Recast Purchase Price Allocation Cash acquired $ 4,294 $ – $ 4,294 Property and equipment 65,605 4,729 70,334 Identifiable intangible assets 142,330 – 142,330 Investments and other assets 11,765 ) 11,752 Goodwill 91,822 ) 90,288 Deferred tax liability ) – ) Net liabilities assumed ) ) ) Aggregate purchase price $ 200,220 $ – $ 200,220 The estimated fair values are subject to refinement during the measurement period (which is no longer than one year after the closing date of the acquisition), as additional information regarding closing date fair value becomes available. During the measurement period, the causes of any changes in cash flow estimates are considered to determine whether the change results from circumstances that existed at the acquisition date or if the change results from an event that occurred after the date of acquisition. The primary area of the purchase price allocation that is not yet finalized is property and equipment. 8 Unaudited pro forma results of operations are presented below for the three months ended March 31, 2017 and 2016, assuming that the Acquisition occurred on January 1, 2016. The pro forma information does not necessarily reflect the results of operations that would have occurred had we acquired Glacier at the beginning of 2016 as cost saving synergies are not reflected in the unaudited pro forma amounts. Pro forma for the three months ended March 31, 2017 March 31, 2016 Net sales $ 60,737 $ 64,179 Pro forma net loss $ ) $ ) Basic and diluted loss per common share: Net loss attributable to common shareholders $ ) $ ) 3. D ebt and Capital Leases, net of Debt Issuance Costs Debt and capital leases, net of debt issuance costs are summarized as follows: March 31, December 31, Term loans $ 185,535 $ 186,000 Debt issuance costs ) ) Total Credit Facilities 181,938 182,206 Junior Subordinated Debentures 89,291 89,529 Capital leases 4,272 712 275,501 272,447 Less current portion ) ) Long-term debt and capital leases, net of current portion and debt issuance costs $ 272,026 $ 270,264 Goldman Credit Facility On December 12, 2016, we entered into the Goldman Credit Facility that provides for a $186,000 term loan facility (the “Term Loan”) and a $10,000 revolving loan facility (the “Revolving Facility”). The Goldman Credit Facility matures on December 12, 2021. The Term Loan requires annual principal payments (payable in quarterly installments beginning March 31, 2017) equal to 1% per annum, or $1,860, with the remaining indebtedness due at maturity. The Goldman Credit Facility is secured on a first priority basis by substantially all of our assets but no more than 65% of the voting equity of non-U.S. subsidiaries. Interest on outstanding borrowings under the Goldman Credit Facility will be calculated at our optionat either a base rate (which may be derived from the federal funds effective rate) or a London Interbank Offered Rate (“LIBOR”), subject to floors of 4.0% for the base rate and 1.0% per annum for LIBOR, respectively, plus, in each case, a margin, initially set at 5.50% per annum with respect to LIBOR loans and 4.50% per annum for base rate loans. Interest rate margins for the loans will step down upon the achievement of consolidated leverage ratios. A commitment fee of 0.50%per annum will be payable quarterly on the average undrawn portion of the Revolving Credit Facility. Total costs associated with the Goldman Credit Facility were $4,041, which have been presented either as a direct deduction from the carrying amount of the debt within long-term debt and capital leases, net of current portion and debt issuance costs, with respect to costs attributable to the Term Loan, or within other assets, with respect to costs attributable to the Revolving Facility. The costs are being amortized as part of interest expense over the term of the Goldman Credit Facility. As of March 31, 2017, we had no outstanding borrowings and our availability was $1,308 under the Revolving Facility. The Goldman Credit Facility contains a number of affirmative and negative covenants that use consolidated adjusted EBITDA (“Adjusted EBITDA”). Adjusted EBITDA is a non-U.S. GAAP financial measure that is calculated as income (loss) from continuing operations before depreciation and amortization; interest expense; change in fair value of warrant liability; non-cash stock-based compensation expense; non-recurring costs; and loss on disposal and impairment of property and equipment and other. 9 The primary operational covenants included in the Goldman Credit Facility are as follows: (i) aminimum fixed charge coverage ratio of 1.20:1.00, (ii) a maximum total leverage ratio of 4.25:1.00, declining to 4.00:1.00 on December 31, 2017, and (iii) a minimum consolidated liquidity of $3,500, with the financial ratios to be tested as of the last day of each fiscal quarter thereafter, and the minimum liquidity to be required at all times. The required financial ratios will step down further to lower levels in future periods as provided in the Goldman Credit Facility. At March 31, 2017 we were in compliance with all operational covenants, including (i) a fixed charge coverage ratio of 1.37:1.00 and (ii) a total leverage ratio of 3.77:1.00. Junior Subordinated Debentures In connection with the Acquisition, we assumed $89,529 of Junior Subordinated Debentures (the “Subordinated Debentures”) issued to Glacier Water Trust I, a wholly owned subsidiary of Primo. Interest on the Subordinated Debentures accrues at an annual rate of 9.0625% payable monthly in arrears. The Subordinated Debentures mature on January 31, 2028 but may be redeemed at our option at any time at 100% of the principal amount plus any accrued but unpaid interest. 4. Glacier Warrants On December 12, 2016, we issued warrants to purchase 2,000 shares of our common stock in connection with the Acquisition (the “Glacier Warrants”). The Glacier Warrants become exercisable as follows: 33% become exercisable on and after June 10, 2017, an additional 33% become exercisable on and after September 8, 2017 and the final 34% become exercisable on and after December 12, 2017. The Glacier Warrants are exercisable at an exercise price of $11.88 per share and expire on December 12, 2021. The Glacier Warrants’ fair value at the date of issuance of $8,420 was recorded as a liability on our condensed consolidated balance sheets as part of consideration for the Acquisition. Subsequent changes in the estimated fair value of the Glacier Warrants was recorded on our condensed consolidated statements of operations. On March 13, 2017, we entered into Amendment No. 1 to the Glacier Warrant Agreement (the “Amendment”). The Amendment provides, among other things, that under no circumstances may a Glacier Warrant holder exercise any Glacier Warrants and receive a cash payment as a net cash settlement. Thus, effective March 13, 2017, the Glacier Warrants will no longer be reported as a liability on the condensed consolidated balance sheet with changes in the fair value of the warrant liability reported within the condensed consolidated statements of operations. Instead, the Glacier Warrants will be reported as equity instruments on the consolidated statements of stockholders’ equity. The change in the estimated fair value of the warrant liability for the period of January 1, 2017 through March 13, 2017 resulted in non-cash expense of $3,220 as presented on the condensed consolidated statements of operations for the three months ended March 31, 2017. The Glacier Warrants’ estimated fair value as recorded on our condensed consolidated balance sheet was $0 and $8,180 as of March 31, 2017 and December 31, 2016, respectively. The estimated fair value of these Warrants is determined using Level 3 inputs and assumptions within the Black- Scholes pricing model. The key assumptions used in the Black-Scholes model were as follows: March 13, December 31, Expected life in years Risk-free interest rate 2.08% 1.92% Expected volatility 33.0% 33.0% Dividend yield 0.0% 0.0% The risk-free interest rate is based on the U.S. Treasury rate for the expected remaining life of common stock warrants. Our expected volatility is based on the average long-term historical volatilities of peer companies. The dividend yield assumption is based on our current intent not to issue dividends. 10 5. Stock-Based Compensation Overview Total non-cash stock-based compensation expense by award type for all of our plans, all of which is included in selling, general and administrative expenses on our condensed consolidated statements of operations, was as follows: Three months ended March 31, Stock options $ 154 $ 147 Restricted stock 588 146 Value Creation Plan 1,482 254 Long-Term Performance Plan 100 – Employee Stock Purchase Plan 11 13 $ 2,335 $ 560 Value Creation Plan On May 7, 2012, we established the Value Creation Plan (the “VCP”), which was subsequently amended on May 14, 2013 and amended and restated on March 3, 2016.The VCP provided awards comprised of cash or equity grants for eligible employees as determined by the Compensation Committee, based on the attainment of certain performance-based targets. The VCP provided for the issuance of up to three separate awards to eligible employees based on our attainment of financial targets of at least $15,000, $24,000 and $28,000 in Adjusted EBITDA for any fiscal year between 2014 and 2019. On December 22, 2016, the Compensation Committee of our Board of Directors approved the termination of the VCP, effective December 31, 2016, eliminating the third award related to the $28,000 Adjusted EBITDA target. The award pool for the second issuance based on the achievement of the $24,000 Adjusted EBITDA target equaled 17.5% of the market capital appreciation of our stock from March 11, 2016 to March 20, 2017, the market close on the third full trading day after public announcement of financial results for 2016. On March 20, 2017, 1,370 shares were issued or deferred into the Primo Water Corporation Executive Deferred Compensation Plan (the “Deferred Compensation Plan”) as a result of the achievement of the $24,000 Adjusted EBITDA target. The deferral of certain shares did not alter the existing vesting conditions, number of awards vested or the form of the awards issued under the VCP. Long-Term Performance Plan On February 28, 2017, we established the Long-Term Performance Plan (the “LTPP”). The LTPP provides equity grants for eligible employees based on the attainment of certain performance-based targets. Our intention is that all awards under the LTPP will be in the form of equity grants. The LTPP provides for the issuance of awards based on our attainment of financial targets for the period of January 1, 2017 through December 31, 2019. Awards earned vary based on achievement of the established financial targets of Adjusted EBITDA and free cash flow on a cumulative basis for fiscal years 2017 through 2019. The Board of Directors may permit or require the deferral of any LTPP award payment into a deferred compensation arrangement. 11 6. Commitments and Contingencies Omnifrio Single-Serve Beverage Business Deferred purchase price payments totaling $710 and $1,901 were included within accrued expenses and other current liabilities on the condensed consolidated balance sheets as of March 31, 2017 and December 31, 2016, respectively. These payments were related to the April 11, 2011 acquisition of certain intellectual property and other assets from the seller, Omnifrio Beverage Company LLC (“Omnifrio”). We entered into a settlement and release agreement with Omnifrio on March 31, 2017, in which we agreed to a cash payment of $710 to Omnifrio and to transfer all intellectual property and other assets purchased from Omnifrio in April 2011 back to Omnifrio. The settlement resulted in a gain of $1,191, reported within non-recurring and acquisition-related costs on the condensed consolidated statement of operations for the three months ended March 31, 2017. Texas Regional Operator Litigation/Arbitration On August 8, 2014, a lawsuit was commenced against us by our regional operators Artesia Springs, LLC, HOD Enterprises, L.P., and BBB Water, Inc. (the “ROs”) in the State of Texas. DS Services of America, Inc. was also named as a defendant in the lawsuit. The claims alleged against us in the lawsuit are breach of contract, conspiracy and fraud, and the ROs sought unspecified monetary damages as well as injunctive relief. On April 10, 2015, the ROs initiated an arbitration proceeding with the American Arbitration Association (the “AAA”). We resolved the claims asserted by BBB Water, Inc. as of December 31, 2015, and BBB Water, Inc. is no longer a party to the arbitration proceedings. We entered into a settlement and mutual release agreement with Artesia Springs, LLC and HOD Enterprises, L.P. on April 5, 2017, pursuant to which we agreed to make payments including interest, totaling $3,783 in April, July and October 2017. A liability of $3,701 was recorded within accrued expenses and other liabilities on the condensed consolidated balance sheet as of March 31, 2017. The settlement resulted in other expense of $3,701, reported within non-recurring and acquisition-related costs on the condensed consolidated statement of operations for the three months ended March 31, 2017. Prism Arbitration On August 5, 2014, Primo Distribution, LLC (also known as Prism Distribution) initiated an arbitration proceeding against us, claiming less than $1.0 million in damages for alleged breach of contract. The arbitration was filed with the AAA, and was amended on December 19, 2014 to include additional claims for conversion, unfair and deceptive trade practices, fraud, and unjust enrichment. Damages claimed remain less than $1.0 million. The Company has filed a Motion for Partial Summary Judgment. We do not believe that the claim has any merit and plan to vigorously contest and defend against it. No accrual has been made for this claim at March 31, 2017 as we do not currently believe that any loss which may result can be reasonably estimated. Sales Tax We routinely purchase equipment for use in operations from various vendors. These purchases are subject to sales tax depending on the equipment type and local sales tax regulations; however, we believe certain vendors have not assessed the appropriate sales tax. For purchases that are subject to sales tax in which we believe the vendor did not assess the appropriate amount, we accrue an estimate of the sales tax liability we ultimately expect to pay. Other Contingencies From time to time, we are involved in various claims and legal actions that arise in the normal course of business. Management believes that the outcome of such claims and legal actions will not have a significant adverse effect on our financial position, results of operations or cash flows. 12 7. Income Taxes We have established a full valuation allowance to offset the net deferred tax assets that are not expected to be realized. For the three months ended March 31, 2017 and 2016, there was $186 and $0 income tax expense recognized, respectively related to goodwill and intangibles. Section 382 of the U.S. Internal Revenue Code imposes an annual limitation on the amount of net operating loss carryforwards that might be used to offset taxable income when a corporation has undergone significant changes in stock ownership. We believe our prior ownership changes have created an annual limit, imposed by Section 382, on the amount of net operating loss we can utilize in a given year, however, we believe the annual limit is such that we will be able to utilize our net operating loss carryforwards during their respective carryforward periods. 8. Fair Value Measurements Fair value rules currently apply to all financial assets and liabilities and for certain nonfinancial assets and liabilities that are required to be recognized or disclosed at fair value. For this purpose, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Valuation techniques used to measure fair value must maximize the use of observable inputs and minimize the use of unobservable inputs. U.S. GAAP establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include: • Level 1 — quoted prices in active markets for identical assets and liabilities. • Level 2 — observable inputs other than quoted prices in active markets for identical assets and liabilities. • Level 3 — unobservable inputs in which there is little or no market data available, which require the reporting entity to develop its own assumptions. At March 31, 2017 and December 31, 2016, we held financial assets and liabilities that are required to be measured at fair value on a recurring basis. The financial assets and liabilities held by the Company and the fair value hierarchy used to determine their fair values are as follows: March 31, 2017 Fair Value Level 1 Level 2 Level 3 Assets: Investment in money market funds (1) $ 379 $ 379 $ – $ – Investment in Glacier securities 3,817 – 3,817 – Total assets $ 4,196 $ 379 $ 3,817 $ – Liabilities: Contingent consideration $ 1,502 $ – $ – $ 1,502 Total liabilities $ 1,502 $ – $ – $ 1,502 December 31, 2016 Fair Value Level 1 Level 2 Level 3 Assets: Investment in money market funds (1) $ 675 $ 675 $ – $ – Investment in Glacier securities 3,779 – 3,779 – Total assets $ 4,454 $ 675 $ 3,779 $ – Liabilities: Warrant liability $ 8,180 $ – $ – $ 8,180 Contingent consideration 1,513 – – 1,513 Total liabilities $ 9,693 $ – $ – $ 9,693 Included in cash and cash equivalents in accompanying condensed consolidated balance sheets. 13 The carrying amounts of cash and cash equivalents, accounts receivable, net, accounts payable, and accrued expenses and other current liabilities, approximate their fair values due to their short maturities. Liabilities of the Disposal Group classified as held for sale and reported within accrued expenses and other current liabilities, and other long-term liabilities on our condensed consolidated balance sheets are presented at their carrying value, which approximates their fair value. Based on borrowing rates currently available to us for loans with similar terms, the variable interest rate for borrowings under our Goldman Credit Facility and the fact that the Junior Subordinated Debentures were recorded at fair value at the time of the Acquisition, the carrying value of debt and capital leases approximates fair value. The following table provides a rollforward of the Company’s Level 3 fair value measurements: Warrant Liability Contingent Consideration Balance at December 31, 2016 $ 8,180 $ 1,513 Change in fair value 3,220 ) Reclass Glacier warrant to equity ) – Balance at March 31, 2017 $ – $ 1,502 9. Earnings Per Share The following table sets forth the calculations of basic and diluted earnings per share: Three months ended March 31, Basic: (Loss) income from continuing operations $ ) $ 1,042 Loss from discontinued operations – ) Net (loss) income $ ) $ 1,031 Weighted average shares 32,364 26,462 Basic (loss) earnings per share from continuing operations $ ) $ 0.04 Basic loss per share from discontinued operations – – Basic (loss) earnings per share $ ) $ 0.04 Diluted: (Loss) income from continuing operations $ ) $ 1,042 Loss from discontinued operations – ) Net (loss) income $ ) $ 1,031 Weighted average shares 32,364 26,462 Potential shares arising from stock options, restricted stock, warrants and contingently issuable shares under the VCP – 2,749 Weighted average shares - diluted 32,364 29,211 Diluted (loss) earnings per share from continuing operations $ ) $ 0.04 Diluted loss per share from discontinued operations – – Diluted (loss) earnings per share $ ) $ 0.04 For the three months ended March 31, 2017, stock options, warrants and unvested shares of restricted stock with respect to an aggregate of 1,598 shares were excluded from the computation of the number of shares used in the diluted earnings (loss) per share. These shares have been excluded because we incurred a net loss for the period and their inclusion would be anti-dilutive. 14 For the three months ended March 31, 2016, contingently issuable shares related to the first award under the VCP were included in the computation of the number of shares used in the diluted earnings per share through the March 11, 2016 issuance or deferral into the Deferred Compensation Plan. Subsequent to March 11, 2016, such shares were used in the computation of the number of shares used in basic earnings per share. For the three months ended March 31, 2016, stock options, warrants and unvested shares of restricted stock with respect to an aggregate of 1,101 shares were excluded from the computation of the number of shares used in the diluted earnings per share because the exercise or grant prices of the awards were greater than the average market price of the underlying common stock and the effect of their inclusion would have been anti-dilutive. Segments We have two operating segments and two reportable segments: Primo Water (“Water”) and Primo Dispensers (“Dispensers”). Our Water segment sales consist of the sale of multi-gallon purified bottled water (“Exchange”) and our self-service filtered drinking water (“Refill”) offered through retailers in the United States and Canada. Our Water products are offered through point of purchase display racks or self-service filtered water displays and recycling centers that are prominently located at major retailers in space that is often underutilized. Our Dispensers segment sells water dispensers that are designed to dispense Primo and other dispenser-compatible bottled water. Our Dispensers sales are primarily generated through major U.S. retailers, where we recognize revenues for the sale of the water dispensers when title is transferred. We support retail sell-through with domestic inventory. We evaluate the financial results of these segments focusing primarily on segment net sales and segment income from operations before depreciation and amortization (“segment income from operations”). We utilize segment net sales and segment income from operations because we believe they provide useful information for effectively allocating our resources between business segments, evaluating the health of our business segments based on metrics that management can actively influence and gauging our investments and our ability to service, incur or pay down debt. Cost of sales for Exchange consists primarily of costs for bottling, distribution and bottles. Cost of sales for Refill consists primarily of costs associated with routine maintenance of reverse osmosis water filtration systems and filtered water displays as well as costs associated with obtaining meter readings to determine water usage, and collecting coins from our coin-operated vending machines. Cost of sales for Dispensers consists of contract manufacturing, freight and duties. Selling, general and administrative expenses for Water and Dispensers consist primarily of personnel costs for operations support as well as other supporting costs for operating each segment. Expenses not specifically related to operating segments are shown separately as Corporate. Corporate expenses are comprised mainly of compensation and other related expenses for corporate support, information systems and administration. Corporate expenses also include certain professional fees and expenses and compensation of our Board of Directors. 15 The following table presents segment information for the following periods: Three months ended March 31, Segment net sales: Water $ 53,110 $ 22,378 Dispensers 7,627 9,918 $ 60,737 $ 32,296 Segment (loss) income from operations: Water $ 14,616 $ 7,730 Dispensers 580 698 Corporate ) ) Non-recurring and acquisition-related costs ) ) Depreciation and amortization ) ) Gain (loss) on disposal and impairment of property and equipment 6 ) $ ) $ 1,513 Depreciation and amortization expense: Water $ 6,216 $ 2,283 Dispensers 46 39 Corporate 129 86 $ 6,391 $ 2,408 Capital expenditures: Water $ 4,557 $ 3,338 Dispensers 57 – Corporate 508 171 $ 5,122 $ 3,509 At March 31, At December 31, Identifiable assets: Water $ $ Dispensers 13,372 11,202 Corporate $ 386,722 $ 391,385 16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our historical consolidated financial statements and related notes thereto in this Quarterly Report on Form 10-Q and with our A nnual Report on Form 10-K for the year ended December 31, 2016 . This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and S ection 21E of the Securities Exchange Act of 1934, as amended, that are intended to be covered by the “safe harbor” created by those sections. Forward-looking statements, which are based on certain assumptions and describe our future plans, strategies and expectations, can generally be identified by the use of forward-looking terms such as “believe,” “expect,” “may,” “will,” “should,” “could,” “seek,” “intend,” “plan,” “estimate,” “anticipate” or other comparable terms. These forward-looking statements are subject to uncertainty and changes in circumstances. Actual results may differ materially from these expectations due to inaccurate assumptions and known or unknown risks and uncertainties, including those identified in “Cautionary Note Regarding Forward-Looking Statements” in this Item 2 and in “Risk Factors” in Item 1A of Part I of our Annual Report on Form 10-K for the year ended December 31, 2016. We urge you to consider those risks and uncertainties in evaluating our forward-looking statements. We caution readers not to place undue reliance upon any such forward-looking statements, which speak only as of the date made. Except as otherwise required by the federal securities laws, we disclaim any obligation or undertaking to publicly release any updates or revisions to any forward-looking statement contained herein (or elsewhere) to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. Overview Primo Water Corporation (together with its consolidated subsidiaries, “Primo,” “we,” “our,” or “us,” is North America’s leading single source provider of multi-gallon purified bottled water, self-service refill water and water dispensers sold through major retailers in the United States and Canada. We believe the market for purified water continues to grow due to evolving taste preferences, perceived health benefits and concerns regarding the quality of municipal tap water. Our products provide an environmentally friendly, economical, convenient and healthy solution for consuming purified and filtered water. We are a Delaware corporation that was founded in 2004 and is headquartered in Winston-Salem, North Carolina. On December 12, 2016, we completed the acquisition by merger (the “Acquisition”) of Glacier Water Services, Inc. (“Glacier”), the leading provider of high-quality drinking water dispensed to consumers through self-service water machines located at supermarkets and other retail locations. The acquisition was consummated pursuant to the terms of the Agreement and Plan of Merger (the “Merger Agreement”), dated October 9, 2016. Aggregate consideration was approximately $200.2 million consisting of cash, Primo common stock and warrants, plus the assumption of approximately $78.8 million of debt, net of cash. The Acquisition diversifies retailer concentration and offers cross-selling opportunities, while creating operational and shared service synergies. We financed the transaction through a combination of cash-on-hand and borrowings under the $196.0 million credit agreement with Goldman Sachs Bank USA (the “Goldman Credit Facility”). Our business is designed to generate recurring demand for our purified bottled water or self-service filtered drinking water through the sale of innovative water dispensers. This business strategy is commonly referred to as “razor-razorblade” because the initial sale of a product creates a base of users who frequently purchase complementary consumable products. Once our bottled water is consumed using a water dispenser, empty bottles are exchanged at our recycling center displays, which provide a recycling ticket that offers a discount toward the purchase of a new bottle of Primo purified water (“Exchange”) or they are refilled at a self-service filtered drinking water location (“Refill”). Each of our multi-gallon Exchange water bottles can be sanitized and reused up to 40 times before being taken out of use, crushed and recycled, substantially reducing landfill waste compared to consumption of equivalent volumes of single-serve bottled water. As of March 31, 2017, our products were offered in the United States and in Canada at over 46,000 combined retail locations, including Lowe’s Home Improvement, Walmart, The Home Depot, Meijer, Kroger, Food Lion, H-E-B Grocery, Sobeys, Circle K, Family Dollar, Walgreens, Albertsons, Publix, and CVS. We believe the market for purified water continues to grow due to evolving taste preferences, perceived health benefits and concerns regarding the quality of municipal tap water. Our products provide an environmentally friendly, economical, convenient and healthy solution for consuming purified and filtered water. 17 We provide major retailers throughout the United States and Canada with a single-vendor solution for our two reporting segments, Primo Dispensers (“Dispensers”) and Primo Water (“Water”), addressing a market demand that we believe was previously unmet. Our solutions are easy for retailers to implement, require minimal management supervision and store-based labor, and provide centralized billing and detailed performance reports. Exchange offers retailers attractive financial margins and the ability to optimize typically unused retail space with our displays. Refill provides filtered water for consumer purchase through the installation of self-service vending displays at retail locations. The Refill business model eliminates the bottling and distribution infrastructure required to deliver traditional bottled water, thereby allowing us to provide filtered water at a value price. Additionally, due to the recurring nature of water consumption, retailers benefit from year-round customer traffic and highly predictable revenue. We believe the Acquisition will help us build out and expand our Refill operations in particular, given Glacier’s extensive Refill network. Business Segments We have two operating segments and two reportable segments: Primo Water (“Water”) and Primo Dispensers (“Dispensers”). Our Water segment sales consist of our Exchange and Refill products, which are offered through retailers in each of the contiguous United States and Canada. Our Water products are offered through point of purchase display racks or self-service filtered water displays and recycling centers that are prominently located at major retailers in space that is often underutilized. Our Dispensers segment sells water dispensers that are designed to dispense Primo and other dispenser-compatible bottled water. Our Dispensers sales are primarily generated through major retailers in the U.S. and Canada, where we recognize revenues for the sale of the water dispensers when title is transferred. We support retail sell-through with domestic inventory. We evaluate the financial results of these segments focusing primarily on segment net sales and segment income (loss) from operations before depreciation and amortization (“segment income (loss) from operations”). We utilize segment net sales and segment income (loss) from operations because we believe they provide useful information for effectively allocating our resources between business segments, evaluating the health of our business segments based on metrics that management can actively influence and gauging our investments and our ability to service, incur or pay down debt. Cost of sales for Exchange consists primarily of costs for bottling, distribution and bottles. Cost of sales for Refill consists primarily of costs associated with routine maintenance of reverse osmosis water filtration systems and filtered water displays, as well as costs associated with obtaining meter readings to determine water usage and collecting coins from our coin-operated vending machines. Cost of sales for Dispensers consists of contract manufacturing, freight and duties. Selling, general and administrative expenses for Water and Dispensers consist primarily of personnel costs for operations support as well as other supporting costs for operating each segment. Expenses not specifically related to operating segments are shown separately as Corporate. Corporate expenses are comprised mainly of compensation and other related expenses for corporate support, information systems and administration. Corporate expenses also include certain professional fees and expenses and compensation of our Board of Directors. In this Management’s Discussion and Analysis of Financial Condition and Results of Operations, when we refer to “same-store unit growth” for our Water segment, we are comparing retail locations at which our products have been available for at least 12months at the beginning of the relevant period. In addition, “gross margin percentage” is defined as net sales less cost of sales, as a percentage of net sales. 18 Results of Operations The following table sets forth our results of operations (dollars in thousands): Three months ended March 31, Consolidated statements of operations data: Net sales $ 60,737 $ 32,296 Operating costs and expenses: Cost of sales 42,814 22,947 Selling, general and administrative expenses 10,544 5,028 Non-recurring and acquisition-related costs 4,448 207 Depreciation and amortization 6,391 2,408 (Gain) loss on disposal and impairment of property and equipment (6 ) 193 Total operating costs and expenses 64,191 30,783 (Loss) income from operations ) 1,513 Interest expense, net 5,002 471 Change in fair value of warrant liability 3,220 – (Loss) income from continuing operations before income taxes ) 1,042 Provision for income taxes 186 – (Loss) income from continuing operations ) 1,042 Loss from discontinued operations – ) Net (loss) income $ ) $ 1,031 The following table sets forth our results of operations expressed as a percentage of net sales: Three months ended March 31, Consolidated statements of operations data: Net sales % % Operating costs and expenses: Cost of sales 70.5 71.1 Selling, general and administrative expenses 17.4 15.6 Non-recurring and acquisition-related costs 7.3 0.5 Depreciation and amortization 10.5 7.5 (Gain) loss on disposal and impairment of property and equipment – 0.6 Total operating costs and expenses 105.7 95.3 (Loss) income from operations ) 4.7 Interest expense, net 8.2 1.5 Change in fair value of warrant liability 5.3 – (Loss) income from continuing operations ) 3.2 Provision for income taxes 0.3 – (Loss) income from continuing operations ) – Loss from discontinued operations – – Net (loss) income )% % 19 The following table sets forth our segment net sales and segment income from operations presented on a segment basis and reconciled to our consolidated income from operations (dollars in thousands): Three months ended March 31, Segment net sales Water $ 53,110 $ 22,378 Dispensers 7,627 9,918 Total net sales $ 60,737 $ 32,296 Segment income (loss) from operations Water $ 14,616 $ 7,730 Dispensers 580 698 Corporate ) ) Non-recurring and acquisition-related costs ) ) Depreciation and amortization ) ) Gain (loss) on disposal and impairment of property and equipment 6 ) $ ) $ 1,513 Three Months Ended March 31, 2017 Compared to Three Months Ended March 31, Net Sales . Net sales increased 88.1%, or $28.4million to $60.7million for the three months ended March 31, 2017 from $32.3million for the three months ended March 31, 2016. The change was due to an increase of $30.7 million for Water, partially offset by a decrease of $2.3 million for Dispensers. Water. Water net sales increased 137.3% to $53.1 million, representing 87.4% of our total net sales for the three months ended March 31, 2017. The increase was primarily due to the $30.0 million increase in Refill net sales due to the Acquisition. In addition, Exchange sales contributed to the increase through a 4.7% growth in net sales for the three months ended March 31, 2017. The Exchange sales were driven by same-store unit growth of approximately 6.1% for the three months ended March 31, 2017. Overall, five-gallon equivalent units for Water increased to 31.1 million units for the three months ended March 31, 2017 from 8.7 million for the same period of the prior year. Dispensers. Dispensers net sales decreased 23.1% to $7.6million, representing 12.6% of our total net sales for the three months ended March 31, 2017. The decrease in Dispensers net sales was due primarily to the timing of orders by major retail customers. Consumer demand, which we measure as the dispenser unit sales by our retail customers to consumers, was approximately 143,000 for the three months ended March 31, 2017. We believe that dispenser sales are the driver to increases in Water sales, as they create new consumer household demand. Gross Margin Percentage. The overall gross margin percentage increased to 29.5% for the three months ended March 31, 2017 from 28.9% for the same period of the prior year. Water. Gross margin as a percentage of net sales for our Water segment decreased to 32.1% for the three months ended March 31, 2017 from 37.4% for the three months ended March 31, 2016 due primarily to Refill. Gross margin as a percentage of net sales for Refill decreased to 31.5% for the three months ended March 31, 2017 compared to 52.0% for the same period in 2016, due primarily to the impact of the Acquisition. With revenue reported as the amount charged to end consumers, primarily through coin-operated vending machines, and cost of goods sold including a commission paid to retailers, historical Glacier retailer customers have a lower gross margin percentage than historical Primo Refill. Gross margin in Exchange increased to 33.0% for the three months ended March 31, 2017 from 31.2% for the same period of the prior year, primarily as a result of improvements in supply chain costs. Dispensers. Gross margin as a percentage of net sales for our Dispensers segment increased to 11.5% for the three months ended March 31, 2017 from 9.8% for the three months ended March 31, 2016. The increase in gross margin percentage was primarily due to a favorable change in sales mix towards higher-margin products and improved supply chain costs. 20 Selling, General and Administrative Expenses (“SG&A”). SG&A increased to $10.5 million for the three months ended March 31, 2017 from $5.0 million for the three months ended March 31, 2016. As a percentage of net sales, SG&A increased to 17.4% for the three months ended March 31, 2017 from 15.6% for the three months ended March 31, 2016. The increase was driven by the increase in employee-related expenses of $2.1 million primarily due to additional headcount in connection with the Acquisition. The increase was also attributable to the $1.8 million increase in non-cash stock-based compensation expense, which was primarily related to the $1.2 million increase for performance-based awards granted under the VCP that were contingent on achieving certain financial targets (see “Note 5 - Stock-Based Compensation” in the Notes to the Condensed Consolidated Financial Statements). Additionally, water quality and tax compliance expense increased $1.0 million primarily due to the Acquisition. Excluding all non-cash stock compensation expense, SG&A expenses were 13.5% as a percentage of sales for the three months ended March 31, 2017. We expect SG&A expenses to decrease in future periods as we eliminate duplicate costs related to the Acquisition, with quarterly expense between $7.5 and $8.0 million. Non-recurring and acquisition-related costs . Non-recurring and acquisition-related costs were $4.4 million for the three months ended March 31, 2017 compared to $0.2 million for the same period in 2016. The increase was primarily due to settlement payments and legal expenses of $3.8 million associated with former Texas Regional Distributors; this was partially offset by a settlement reached with Omnifrio resulting in a $1.2 million gain (see “Note 6 – Commitments and Contingencies” in the Notes to Condensed Consolidated Financial Statements). Additionally, non-recurring and acquisition-related costs associated with the Acquisition totaled $1.8 million for the three months ended March 31, 2017 (see “Note 2 – Glacier Acquisition” in the Notes to Condensed Consolidated Financial Statements). We now expect acquisition related costs to total between $2.3 and $2.8 million for the full year as we accelerated the integration. Depreciation and Amortization. Depreciation and amortization increased $4.0 million to $6.4 million for the three months ended March 31, 2017 from $2.4 million for the three months ended March 31, 2016. The increase was primarily due to property and equipment, and intangibles acquired in connection with the Acquisition. Interest Expense, net.
